Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2005 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-1767 WESTERN SIERRA MINING CORP. (FORMERLY GLOBAL DECS CORP) (Name of small business issuer in its charter) Utah 87-0267213 (State of Incorporation) (I.R.S. Employer I.D. Number) 2750 Cisco Drive South Lake Havasu City, AZ 86403 (Address of Principal executive offices) (Zip Code) (928) 680-5513 Issuer's telephone number Securities registered under Section 12 (b) of the Exchange Act: None Securities registered under Section 12 (g) of the Exchange Act: Shares of Common Stock, par value $.001 (Title of class) The issuer has (1) filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or such shorter period as the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day: Yes x No ¨ On June 30, 2005 there were 30,596,387 outstanding shares of the registrants common stock. Transitional Small Business Disclosure Format: Yes ¨ No x 1 PART 1  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS AND EXHIBITS We have prepared the following un-audited interim consolidated financial statements pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normal included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant these rules and regulations. The financial statements reflect all adjustments which are, in the opinion of management necessary to a fair statement of the results for the interim period presented. You should read the following un-audited interim consolidated financial statements and the accompanying notes together with our Annual Report of Form 10-KSB for the year ended December 31, 2004. Our 2004 Annual Report contains information that may be helpful in analyzing the financial information contained in this report and in comparing our results of operations for the three-month periods ending June 30, 2004 and June 30, 2005. The Securities and Exchange Commission maintains an Internet site ( http://www.sec.gov) which contains reports, proxy and information statements, and other information regarding us. Our Form 10-KSB filed with the Commission includes all exhibits required to be filed with the Commission. Please contact us at 928-680-5513 to request copies of the Form 10-KSB and for information as to the number of pages contained in each of the exhibits and to request copies of the exhibits or additional filings. 2 WESTERN SIERRA MINING CORP. (An Exploration Stage Company) (Formerly Global Decs Corp.) Condensed Balance Sheets (Unaudited) ASSETS June 30, December 31, 2005 2004 CURRENT ASSETS Cash and cash equivalents $ 26,748 $ 62,299 Other assets 24,961 8,834 Total current assets 51,709 71,133 PROPERTY AND EQUIPMENT, net 883,903 805,222 Total Assets $ 935,612 $ 876,355 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ - $ - Accrued expenses - - Loans from shareholders 113,500 168,500 Advances from shareholders - - Current maturities of notes payable - - Total current liabilities 113,500 168,500 LONG-TERM NOTES PAYABLE - RELATED PARTY 286,928 286,928 TOTAL LIABILITIES 400,428 455,428 STOCKHOLDERS' EQUITY Common stock - par value $.001 100,000,000 shares authorized 30,596,387 shares issued and outstanding 30,596 30,596 Paid-in capital 2,594,958 2,594,958 Shares to be issued 339,524 141,179 Shares to be cancelled (505 ) (505 ) Deferred interest - - Subscriptions receivable - - Deficit accumulated during the exploration stage (2,429,389 ) (2,345,301 ) Total stockholders' equity 535,184 420,927 Total Liabilities and Stockholders' Equity $ 935,612 $ 876,355 The accompanying notes are an integral part of these financial statements. 3 WESTERN SIERRA MINING CORP. (An Exploration Stage Company) (Formerly Global Decs Corp.) Condensed Statements of Operations (Unaudited) From February25, Three Months Three Months Six Months Six Months 2003 (Inception) Ended June 30, Ended June 30, Ended June 30, Ended June 30, through June 30, REVENUES $ - $ - $ - $ - $ - OPERATING COSTS AND EXPENSES Compensation - 350,094 48,428 397,523 1,317,925 Employee expenses - 72,887 - 95,054 44,082 Exploration expenses 6,479 21,136 9,044 32,603 188,082 Legal and professional - 45,189 5,758 121,618 102,084 Travel - 7,000 4,770 8,374 67,694 Equipment, plane and vehicle expenses - 3,679 2,186 8,764 64,732 Rent - 6,199 1,700 11,541 37,289 Insurance - 4,282 1,227 7,523 20,980 Licenses,permits, fees - 17 - 438 32,847 Depreciation - 7,933 - 15,866 89,956 Office expenses 3,336 4,826 7,544 11,262 48,576 Reporting company expenses 1,621 - 3,431 - 3,431 Supplies - (135 ) - 994 29,064 Organization expenses - 14,181 Total Expenses 11,436 523,107 84,088 711,560 2,060,923 Operating Loss (11,436 ) (523,107 ) (84,088 ) (711,560 ) (2,060,923 ) OTHER INCOME (EXPENSES) Loss on disposal of assets - (25,130 ) Interest income - 18 Interest expense - (85,321 ) - (178,156 ) (343,354 ) Income before income taxes (11,436 ) (608,428 ) (84,088 ) (889,716 ) (2,429,389 ) Provision for income taxes - NET INCOME (LOSS) (11,436 ) (608,428 ) (84,088 ) $ (889,716 ) (2,429,389 ) Earnings Per Share (see Note 2) Basic and diluted weighted average number of common stock outstanding 30,596,387 26,227,729 30,596,387 25,759,474 Basic and diluted net loss per share $ (0.01 ) $ (0.01 ) $ (0.01 ) $ (0.03 ) The accompanying notes are an integral part of these financial statements. 4 WESTERN SIERRA MINING CORP. (An Exploration Stage Company) (Formerly Global Decs Corp.) Condensed Statement of Stockholders' Equity (Unaudited) Deficit Accumulated During the Stock Stock Common Stock Paid -in Exploration To be To be Subscription Deferred Shares Amount Capital Stage Issued Cancelled Receivable Interest Total Issuance of stock to founders, February 15, 2003 ($.001/share) 14,238,100 $ 14,238 $ 14,238 Issuance of stock for cash, Feb. 15-Dec. 31, 2003 ($.20/share) 4,216,165 4,216 $ 839,018 $ (29,400 ) 813,834 Issuance of stock for vehicles and equipment, Sept. 15, 2003 ($.20/share) 517,165 517 102,916 103,433 Issuance of stock for interest, Oct. 1, 2003 ($.20/share) 166,030 166 33,040 33,206 Issuance of stock for services and expenses, Nov. 1, 2003 ($.20/share) 862,540 863 171,645 172,508 Stock to be issued for cash received, Nov. 1, 2003 ($.20/share) $ 129,500 129,500 Reverse acquisition of Western Sierra, Inc. December 1, 2003 2,529,685 2,530 (2,530 ) - Cash received for subscriptions, Dec. 2, 2003 ($.20/share) 647,500 647 128,853 (129,500 ) - Issuance of stock for cash, Dec. 5, 2003 ($.20/share) 81,580 81 16,235 16,316 Issuance of stock for deferred interest, Dec. 31, 2003 ($.20/share) 1,526,667 1,527 303,806 $ (305,333 ) - Amortization of deferred interest 44,101 44,101 Net loss for period $ (998,781 ) (998,781 ) Balance, December 31, 2003 24,785,432 $ 24,785 $ 1,592,983 $ (998,781 ) $ - $ - $ (29,400 ) $ (261,232 ) $ 328,355 Issuance of stock for cash, January 1 - March 31, 2004 ($.20/share) 604,330 604 120,261 120,865 Issuance of stock for cash, April 1 - June 30, 2004 ($.20/share) 1,102,750 1,103 219,447 220,550 Issuance of stock for cash, July 1 - September 30, 2004 ($.20/share) 367,000 367 73,033 73,400 Issuance of stock for cash, October 1 - December 31, 2004 ($.20/share) 1,768,628 1,769 327,433 329,202 Issuance of stock for materials and equipment ($.20/share) 104,240 104 20,760 20,864 Issuance of stock for compensation and consulting ($.20/share) 1,359,000 1,359 270,441 141,179 412,979 Issuance of replacement shares 505,007 505 (505 ) - Write off uncollectible subscription receivable (29,400 ) 29,400 - Amortization of deferred interest 261,232 261,232 Net loss for period (1,346,520 ) (1,346,520 ) Balance, December 31, 2004 30,596,387 $ 30,596 $ 2,594,958 $ (2,345,301 ) $ 141,179 $ (505 ) $ - $ - $ 420,927 Stock to be issued for cash received, Jan. 1 - March 31, 2005 ($.21/share) 163,011 163,011 Net loss for period (72,652 ) (72,652 ) Balance, March 31, 2005 30,596,387 $ 30,596 $ 2,594,958 $ (2,417,953 ) $ 304,190 $ (505 ) $ - $ - $ 511,286 Stock to be issued for cash received, April 1 - June 30, 2005 ($.21/share) 35,334 35,334 Net loss for period (11,436 ) (11,436 ) Balance, June 30, 2005 30,596,387 $ 30,596 $ 2,594,958 $ (2,429,389 ) $ 339,524 $ (505 ) $ - $ - $ 535,184 The accompanying notes are an integral part of these financial statements. 5 WESTERN SIERRA MINING CORP. (An Exploration Stage Company) (Formerly Global Decs Corp.) Condensed Statements of Cash Flows (Unaudited) For the Six For the Six From February 25, Months Ended Months Ended 2003 (Inception) June 30, June 30, through June 30, Operating Activities: Net loss $ (84,088 ) $ (889,716 ) $ (2,429,389 ) Adjustments to reconcile net loss to net cash useed in operating activities: Depreciation and amortization - 15,866 134,057 Issuance of shares to founders for organization costs - - 14,238 Issuance of shares for compensation and expenses - 259,200 585,487 Issuance of shares for interest expense - - 33,206 Loss on disposal of assets - - 25,130 Amortization of deferred interest - 158,248 261,232 (Increase) decrease in assets: Other assets (16,127 ) - (24,961 ) Increase (decrease) in liabilities: Accounts payable and accrued expenses - 81,235 0 Total adjustments (16,127 ) 514,549 1,028,389 Net cash used in operating activities (100,215 ) (375,167 ) (1,401,000 ) Investing Activities: Purchases of property and equipment - (4,991 ) (205,614 ) Cash paid for plant development costs (78,681 ) (218,314 ) (772,787 ) Net cash used in investing activities (78,681 ) (223,305 ) (978,401 ) Financing Activities: Issuance of stock for cash 198,345 341,416 1,902,012 Payments on borrowings (55,000 ) (6,587 ) (115,749 ) Proceeds from borrowings - 353,720 619,886 Net cash provided by financing activities 143,345 688,549 2,406,149 Net increase in cash and cash equivalents (35,551 ) 90,077 26,748 Cash and cash equivalents at beginning of period 62,299 3,011 - Cash and cash equivalents at end of period $ 26,748 $ 93,088 $ 26,748 Supplemental cash flow information: Cash paid during the period for interest $ - $ 58 $ 4,814 Cash paid during the period for income taxes $ - $ - $ - Noncash investing and financing activities: Acquisition of vehicles and equipment by issuance of stock $ - $ 20,488 $ 124,297 Note issued for acquisition of equipment $ - $ - $ 9,000 Issuance of stock for deferred interest $ - $ - $ 229,000 The accompanying notes are an integral part of these financial statements. 6 WESTERN SIERRA MINING CORP. AN EXPLORATION STAGE COMPANY NOTES TO CONDENSED FINANCIAL STATEMENTS JUNE 30, 2005 NOTE 1 - Organization and Basis of Presentation Western Sierra Mining Corp. ("Western Sierra", "the Company", "we" or "us")(formerly Global Decs Corp.) was formed in February 2003 in the State of Oklahoma to engage in gold and other precious mineral mining on a gold bearing placer deposit located in the Sierra Occidental Mountains, in the state of Sonora, Mexico. A subsidiary, Minera Black Mountain S. A. de C. V. (Black Mountain) a Mexican corporation, was formed for the purpose of conducting mining and business activity in Mexico. In November, 2003 we formalized a Joint Venture Agreement with Minera La Escuadra, S. A. (Escuadra) to process and market the minerals in approximately 35,000 tons of ore that was previously extracted by Escuadra from a mining property called El Picacho. Also in November 2003, we entered into an Option Agreement with Emilio Acuna Peralta, the owner of Escuadra for an exclusive seven month period to purchase the mining rights to a mineral concession called Pirita, which is adjacent to the El Picacho. All of the Company's mining activities are now being performed in Mexico. The Company is a development stage enterprise. On December 1, 2003 we entered into a Share Exchange Agreement with Western Sierra, Inc., whereby Western Sierra, Inc. became a wholly owned subsidiary of Western Sierra Mining Corp. The agreement provided for the exchange of 20,000,000 shares of the Company's common stock for 4,000,000 shares or 100% of the outstanding common stock of Western Sierra, Inc. The shareholders of Western Sierra, Inc. owned approximately 90% of the stock of Western Sierra Mining Corp. after consummation of the transaction. In the opinion of management, the accompanying balance sheets and related interim statements of income, cash flows, and stockholders equity, consisting only of normal recurring items, necessary for their fair presentation in conformity with accounting principles generally accepted in the United States of America (U.S. GAAP). Preparing financial statements requires management to make estimates and assumptions that affect the amounts of assets, liabilities, revenue, and expenses. Actual results and outcomes may differ from managements estimates and assumptions. Interim results are not necessarily indicative of results for a full year. The information included in this Form 10-Q should be read in conjunction with information included in the December 31, 2004 Form 10-K. For presentation purposes, certain balances contained in these notes that are either unchanged or immaterially changed for the period presented are reflected as of the previous year end, December 31, 2004. 7 WESTERN SIERRA MINING CORP. AN EXPLORATION STAGE COMPANY NOTES TO CONDENSED FINANCIAL STATEMENTS JUNE 30, 2005 NOTE 2 - Summary of Significant Accounting Policies Cash and Cash Equivalents The Company considers those short-term, highly liquid investments with original maturities of three months or less as cash and cash equivalents. Mining, Milling and Other Property and Equipment Mining, milling and other property and equipment is reported at cost. It is the Company's policy to capitalize costs incurred to improve and develop the mining properties. General exploration costs and costs to maintain rights and leases are expensed as incurred. Management periodically reviews the recoverability of the capitalized mineral properties and mining equipment. Management takes into consideration various information including, but not limited to, historical production records taken from previous mine operations, results of exploration activities conducted to date, estimated future prices and reports and opinions of outside consultants. When it is determined that a project or property will be abandoned or its carrying value has been impaired, a provision is made for any expected loss on the project or property. Depletion of mining improvements will be computed using the units of production method. The Company has made no provision for depletion for the period from February 25, 2003 (inception) to June 30, 2005 as production had not commenced. Provision is made for depreciation of office furniture fixtures and equipment, machinery and equipment, and building. Depreciation is computed using the straight-line method over the estimated useful lives of the related assets which are 5 to 10 years. Impairment of Long-Lived Assets In accordance with Statement of Financial Accounting Standards (SFAS) 121, "Accounting for the Impairment of Long-Lived Assets and for Long-Lived Assets to be Disposed of," the Company reviews its long-lived assets for impairments. Impairment losses on long-lived assets are recognized when events or changes in circumstances indicate that the undiscounted cash flows estimated to be generated by such assets are less than their carrying value and, accordingly, all or a portion of such carrying value may not be recoverable. Impairment losses then are measured by comparing the fair value of assets to their carrying amounts. The Company recognized no impairment loss at March 31, 2005. Revenue Recognition Revenues, if any, from sales of minerals will be recognized when earned. 8 WESTERN SIERRA MINING CORP. AN EXPLORATION STAGE COMPANY NOTES TO CONDENSED FINANCIAL STATEMENTS JUNE 30, 2005 Earnings Per Share The weighted average number of shares used for computing earnings per share has been restated to retroactively affect the five for one exchange of stock, pursuant to the Share Exchange Agreement between Western Sierra Mining Corp. and Western Sierra, Inc. effective December 1, 2003. Foreign Currency Translation All assets and liabilities of the Company's Mexican subsidiary are denominated in US dollars. Amounts on the statement of operations are translated at the average exchange rates during the year. Gains and losses arising from translation of foreign currency are immaterial and are included in the determination of net loss. Income Taxes The Company records deferred income taxes using the liability method as prescribed under the provisions of SFAS No. 109. Under the liability method, deferred tax assets and liabilities are recognized for the expected future tax consequences of temporary differences between the financial statement and income tax bases of the Company's assets and liabilities. An allowance is recorded, based upon currently available information, when it is more likely than not that any or all of the deferred tax assets will not be realized. The provision for income taxes includes taxes currently payable, if any, plus the net change during the year in deferred tax assets and liabilities recorded by the Company Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from these estimates. Environmental Remediation Costs Environmental remediation costs are accrued based on estimates of known environmental remediation exposure. Such accruals are recorded even if significant uncertainties exist over the ultimate cost of the remediation. It is reasonably possible that the Company's estimates of reclamation liabilities, if any, could change as a result of changes in regulations, extent of environmental remediation required, means of reclamation or cost estimates. Ongoing environmental compliance costs, including maintenance and monitoring costs, are expensed as incurred. There were no environmental remediation costs accrued at June 30, 2005. 9 WESTERN SIERRA MINING CORP. AN EXPLORATION STAGE COMPANY NOTES TO CONDENSED FINANCIAL STATEMENTS JUNE 30, 2005 Advertising Costs The Companys policy regarding advertising costs are to expense them as they are incurred. The Company had not incurred any advertising costs during the period ended June 30, 2005. Recently Issued Accounting Pronouncements SFAS No. 149 Amendment of Statement 133 on derivative instruments and hedging activities. This statement amends and clarifies financial accounting and reporting for derivative instruments embedded in other contracts (collectively referred to as derivatives) and for hedging activities under SFAS 133, Accounting for derivative instruments and hedging activities. SFAS No. 150 Accounting for certain financial instruments with characteristics of both liabilities and equity. This statement establishes standards for how an issuer classifies and measures certain financial instruments with characteristics of both liabilities and equity. The Company believes that the above standards would not have a material impact on its financial position, results of operations or cash flows. NOTE 3 - Going Concern The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. This basis of accounting contemplates the recovery of the Companys assets and the satisfaction of its liabilities in the normal course of business. Through June 30, 2005, the Company had incurred cumulative losses of $2,429,389 and negative working capital of $61,791 as of June 30, 2005. The Companys successful transition from a development stage company to attaining profitable operations is dependent upon obtaining financing adequate to fulfill its exploration activities, development of its properties and achieving a level of revenues adequate to support the Companys cost structure. Managements plan of operations anticipates that the cash requirements for the next twelve months will be met by obtaining capital contributions through the sale of its common stock and cash flows from operations. There is no assurance that the company will be able to implement the plan. NOTE 4 - Stockholders Equity At various stages in the Companys development we have issued shares of common stock for services or assets with a corresponding charge to operations or property and equipment. In accordance with SFAS 123, these transactions, except for stock issued to employees, have been recorded on the Companys books at the fair value of the consideration received or the fair value of the common stock issued, whichever is more reliably measured. The following equity transactions were recorded: 10 WESTERN SIERRA MINING CORP. AN EXPLORATION STAGE COMPANY NOTES TO CONDENSED FINANCIAL STATEMENTS JUNE 30, 2005 2003: We issued 2,847,620 shares to founders for organization costs totaling $14,239. We issued 843,233 shares for cash consideration totaling $843,233 of which $29,400 was subscribed but not paid as of December 31, 2003. We issued 103,433 shares for purchase of vehicles and equipment totaling $103,433. We issued 172,508 shares for employee compensation and expenses totaling $172,508. On March 12, 2003 two individuals advanced us a total of $100,183. These advances were converted to common stock on August 30, 2003 at a rate of one share for each $1.00 advanced to us for a total of 100,183 shares. We also issued an additional 33,206 shares in payment of interest on the advances valued at $33,206. On December 1, 2003 we entered into a Share Exchange Agreement with Western Sierra, Inc. whereby Western Sierra, Inc. became a wholly owned subsidiary of Western Sierra Mining Corp. (formerly Global Decs Corp.). The agreement provided for the exchange of 20,000,000 shares of the Company's common stock for 4,000,000 shares of common stock of Western Sierra, Inc. The shareholders of Western Sierra, Inc. owned approximately 90% of the stock of Western Sierra Mining Corp. after consummation of the transaction. The exchange was accounted for as a reverse acquisition. Accordingly, the combination of the two companies is recorded as a recapitalization of Western Sierra Inc., pursuant to which Western Sierra, Inc. is treated as the continuing entity. In accordance with the agreement, the board of directors of Western Sierra Mining Corp. authorized an amendment to the Articles of Incorporation to change the name of the corporation to from Global Decs Corp. to Western Sierra Mining Corp. As a result of the Share Exchange Agreement, Western Sierra, Inc. has become a wholly owned subsidiary of Western Sierra Mining Corp. We received cash of $129,500 for 129,500 shares to be issued as of December 31, 2003. 2004: We issued 3,842,708 shares for cash consideration totaling $708,017. We issued 104,240 shares for purchase of equipment and materials totaling $20,864. We issued 1,359,000 shares for employee compensation totaling $271,800. The value of shares, other than shares issued as founders shares, is based on the most recent market price as of the transaction date. 11 WESTERN SIERRA MINING CORP. AN EXPLORATION STAGE COMPANY NOTES TO CONDENSED FINANCIAL STATEMENTS JUNE 30, 2005 NOTE 5 - Joint Venture In November 2003, Black Mountain our Mexican subsidiary, entered into a joint venture agreement with Escuadra whereby Black Mountain was granted the exclusive right to process and market minerals from approximately 35,000 tons of ore previously extracted from a mining property owned by Escuadra called the El Picacho. The agreement provides that Escuadra will be responsible for: Grinding and crushing the ore Hauling the ore to the plant Disposing of the tailings The agreement provides that Black Mountain will be responsible for: Design and completion of the processing system Paying Escuadra $5.00 per ton of ore processed. Processing the ore through the plant Transportation of the final product Marketing of the final product Proceeds from sale of the minerals will be split evenly between Escuadra and Black Mountain after deduction of the following expenses: Hauling costs of the ore to the plant Processing of the ore by Escuadra to grind and crush Processing costs through the Black Mountain plant The agreement further provides that additional amounts of ore may be considered for processing on the same basis. The agreement may be terminated by Black Mountain if we determine that there are insufficient gold resources to support the processing expenses. NOTE 6 - Option To Acquire Mining Property In November 2003 we formalized an agreement with Emilio Acuna Peralta, the owner of Escuadra, for an exclusive option, for a seven month period, to purchase a mining concession called Pirita, which is adjacent to the El Picacho. The agreement requires us to pay $30,000 for the option which is expensed as exploration costs in the accompanying statement of operations. The agreement allows us full access to the concession for exploration activities during its term and provides for a purchase price of $1,000,000 for the mining rights concession. 12 NOTE 7 - Mining, Milling and Other Property and Equipment Property and equipment at December 31, consists of the following: Mining equipment $ 45,848 $ 49,339 Shop tools and equipment 49,298 49,298 Office equipment 3,597 3,597 Vehicles 111,054 77,502 Airplane 108,250 - Picacho plant development costs 684,363 873,842 Less: Accumulated depreciation ) ) $ 651,323 $ 805,222 NOTE 8 - Related Parties 2003: In June, 2003, the Company acquired an RV to be used as a field office from the Companys Chairman and CEO in exchange for 7,500 shares of common stock and the assumption of $9,000 of debt payable to a bank. In November, 2003, the Company issued 19,000 shares of common stock to the Companys Chairman and CEO for expenses of $19,000 which he incurred on behalf of the Company and 97,708 shares of common stock for services and expenses totaling $97,708. In June, 2003, the Company issued 45,433 shares of common stock to a shareholder in exchange for equipment totaling $45,433. In September, 2003, the Company issued 50,100 shares of common stock to a shareholder in exchange for vehicles and equipment amounting to $50,100 In November, 2003, the Company issued 40,000 shares of common stock to the Companys CFO and director for services totaling $40,000. In November, 2003, the Company issued 15,000 shares of common stock to the Companys COO and director in exchange for services totaling $15,000. 2004: In July, 2004, the Company issued 144,000 shares of common stock to each of its directors in exchange for services totaling $271,800. During 2004, we received a total of $286,928 in loan proceeds from two shareholders. The loans bear no interest and are payable January 1, 2010. 13 WESTERN SIERRA MINING CORP. AN EXPLORATION STAGE COMPANY NOTES TO CONDENSED FINANCIAL STATEMENTS JUNE 30, 2005 NOTE 9 - Notes Payable December 31, Notes payable to shareholders, unsecured, due October 23 - November 14, 2004, interest of 100% payable in shares of the Companys common stock $ 229,000 $ 168,500 Notes payable to two shareholders, unsecured, due January 1, 2010, non-interest bearing - 286,928 Note payable to bank, collateralized by RV, 7% interest rate, payable in monthly installments of $249, maturing December , 2006 - 237,751 455,428 Less: Current portion ) ) Long-Term Debt $ 5,751 $ 286,928 Maturities of long-term debt are as follows: 2010 Total $ 286,928 During the period from October 23, to December 15, 2003, we received a total of $229,000 in loan proceeds from nine individuals. The loans are payable at maturity one year from the date of issuance. In lieu of interest, pursuant to the note agreements we agreed to issue 1,526,667 shares of common stock to the nine individuals at a rate of one share for each $.15 loaned to us. These shares, valued at $229,000, are considered interest on the loans. The interest expense will be recognized over the twelve month period corresponding to the due dates of the loans. During 2004, we received a total of $286,928 in loan proceeds from two shareholders. The loans bear no interest and are payable January 1, 2010. 14 WESTERN SIERRA MINING CORP. AN EXPLORATION STAGE COMPANY NOTES TO CONDENSED FINANCIAL STATEMENTS JUNE 30, 2005 NOTE 10 - Income Taxes The Company has adopted FASB 109 to account for income taxes. The Company currently has no issue that creates timing differences that would mandate deferred tax expense. Net operating losses would create possible tax assets in future years. Due to the uncertainty as to the utilization of net operating loss carry forwards, an evaluation allowance has been made to the extent of any tax benefit that net operating losses may generate. No provision for income taxes has been recorded due to the net operating loss carryforward of $2,345,000 as of December 31, 2004 that will be offset against further taxable income. No tax benefit has been reported in the financial statements. Deferred tax assets and the valuation account as of December 31, 2004 and 2003 are as follows: Deferred tax asset: Net operating loss carryforward $ 938,000 $ 399,000 Valuation allowance (938,000 ) (399,000 ) $ - $ - The components of income tax expense are as follows: Current Federal Tax $ - $ - Current State Tax - - Change in NOL benefit (539,000 ) (399,000 ) Change in allowance $ 539,000 $ 399,000 $ - $ - The Company has incurred losses that can be carried forward to offset future earnings if conditions of the Internal Revenue Codes are met. These losses are as follows: Expiration Year of Loss Amount Date 2003 $ 999,000 2023 2004 1,346,000 2024 15 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. This report contains forward-looking statements that involve risks and uncertainties, including statements regarding our plans, objectives, goals, strategies and financial performance. Our actual results could differ materially from the results anticipated in these forward-looking statements as a result of factors set forth under Managements Discussion and Analysis of Financial Condition and Results of Operations- Cautionary Statement for forward-Looking Information and elsewhere in this report. Unless the context otherwise requires, Western, the Company, we our and us refer to Western Sierra Mining Corp. Results of Operations The Picacho Joint Venture In November 2003, Black Mountain our 100% owned Mexican subsidiary, entered into a joint venture agreement with Minera La Escuadra S.A. De C.V. whereby Black Mountain Mining was granted the exclusive right to process and market minerals from approximately 35,000 tons of ore previously extracted from a mining property owned by Minera La Escuadra called the El Picacho. We will split the expenses and the profits (if any) 50%/50% the Minera La Escuadra (Escuadra). Our responsibility to the J-V is to construct a free gold recovery circuit and operate this recovery plant in conjunction with the on-going operation of the Picacho mine. We have spent a total of $694,106 in plant development costs as of June 30, 2005. The agreement further provides that additional amounts of ore may be considered for processing on the same basis. The agreement may be terminated by Black Mountain if we determine that there are insufficient gold resources to support the processing expenses. Further, we have agreed to advance Escuadra the amounts of hauling and crushing the ore estimated to be a total of $22.00 per ton, at the time of processing through the Black Mountain plant. The advances are to be repaid to us from the proceeds from sale of the minerals received. We have completed the construction phase of the Picacho processing facility and the plant is now operating on an interim and testing basis prior to entering a full production mode. The first portion (3,500 tons) of the material to be process has been moved from the mine site to the processing plant. Production has been delayed due to the operational status of the primary processing plant at the Picacho mine and the continued rainy season. We are working closely with the Escuadra Mining Company to make the necessary modifications to their crushing plant so as to be in a position to process our contracted material immediately after the rainy season has ended. We also continue to pursue other materials that may be run through the Picacho plant that are not subject the dampness stemming from the rainy period including those that may be processed directly from the interior of the Picacho mine. Necessary modifications to the original design of the water gravity plant have been engineered and made to allow the original placer design to process the silica caring gold currently being processed by Minera Escuadra. The Pirita Concession In November 2003 we formalized an agreement with Emilio Acuna Peralta, the owner of Escuadra, for an exclusive option, for a seven-month period, to purchase a mining concession called Pirita, which is adjacent to 16 the El Picacho. The agreement required us to pay $30,000 for the option, which is expensed as exploration costs in the accompanying statement of operations. The agreement allowed us full access to the concession for exploration activities during its term and provided for a purchase price of $1,000,000 for the mining rights concession. We have completed our geological evaluation of the Parita and have concluded that insufficient commercial reserves are located within the confines of the production area and have agreed to terminate our option to acquire the property. We continue to work with the current owners to assist them in the development of the property including using the water gravity recovery plant at the Picacho mine to perform large scale testing of the property. To date, we have no producing properties. We have initiated a program to define other sources of material that may be available in the region that would lend themselves to processing at the Picacho Plant. That investigation is now also complete and we believe that we should use all available operating capital to concentrate on the long-term production of material available at the Picacho mine. Negotiations are on going to insure a long term supply contract for the gravity separation plant. The Company believes that it will have an agreement to process these materials prior to completing the processing of the 35,000 tons of ore now under contract with Minera Escuadra. Need For Additional Financing. The Company has very limited funds, and such funds may not be adequate to complete our joint-venture contract mining project, nor to develop any additional concession that we may be able to acquire. We plan to use the cash flow from the contract mining to pay a portion of the incurred debt to construct the facility and to ensure the development of the Pirita. In the event there is any delay in the operation of the plant or for any reason it does not provide the income expected, we would need to seek outside capital to complete the project or to develop the Pirita. Even with the best possible outcome at the Picacho, the ultimate success of the Company may depend upon our ability to raise additional capital. The Company has not investigated the availability, source, or terms that might govern the acquisition of additional capital and will not do so until we can determines a need for additional financing. If additional capital is needed, there is no assurance that funds will be available from any source or, if available, that they can be obtained on terms acceptable to the Company. If not available, the Company's operations will be limited to those that can be financed with its modest capital. Operations in Mexico. We as do many other foreign companies, operate in Mexico through our 100% owned Mexican corporation, Black Mountain Mining. The management of Black Mountain is controlled from our Company via the Board of Directors. Revenues . We generated no revenues from mining operations during the quarter ended June 30, 2005. Net Income (Loss) . Our net loss for the three months ended June 30, 2005 was $11,436 of which $0 was non-cash related resulting in a cash cost of $11,436. Our net loss for the three months ended June 30, 2004 was $608,428 of which $346,258 was non-cash related resulting in a cash cost of $262,170. 17 As of June 30, 2005, we had negative working capital of approximately $61,791. There is no assurance whatsoever that we will generate any operating revenues during the third quarter of 2005 or that any of our proposed plans to raise capital and otherwise fund operations will prove successful. Our inability to obtain sufficient funding will delay our planned operations or, possibly, force us to go out of business. General and Administrative Expenses During the quarter ended June 30, 2005 we expended $11,436 down 98% from the same quarter of the previous year total of $523,107 for general and administrative costs. Litigation The Company is not subject to any pending litigation and has no indication of any disputes arising from our current operations. Off-Balance Sheet Arrangements We do not have any transactions, agreements or other contractual arrangements that constitute off-balance sheet arrangements. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Cautionary Statement for Forward Looking Information Some information contained in or incorporated by reference into this report on Form 10-QSB may contain "forward-looking statements," as defined in Section 21 E of the Securities and Exchange Act of 1934. These statements include comments regarding exploration and mine development and construction plans, costs, grade, production and recovery rates, permitting, financing needs, the availability of financing on acceptable terms or other sources of funding, and the timing of additional tests, feasibility studies and environmental permitting. The use of any of the words "anticipate," "continue," "estimate," "expect," "may," "will, "project," "should," "believe" and similar expressions are intended to identify uncertainties. We believe the expectations reflected in those forward-looking statements are reasonable. However, we cannot assure you that these expectations will prove to be correct. Our actual results could differ materially from those anticipated in these forward-looking statements as a result of the risk factors set forth below and other factors set forth in, including the section "Issues and Uncertainties" below, or incorporated by reference into, this report. Our forward-looking statements are based upon our current expectations and various assumptions. Our expectations, beliefs and projections are expressed in good faith and we believe there is a reasonable basis for them, including without limitation, managements examination of historical operating trends, data contained in our records and other data available from third parties. However, we cannot assure you that managements expectations, beliefs and projections will result or be achieved or accomplished. Our forward-looking statements apply only as of the date made. Except as required by law, we undertake no obligation to publicly update or revise forward-looking statements which may be made to reflect events or circumstances after the date made or to reflect the occurrence of unanticipated events. 18 There are a number of risks and uncertainties that could cause actual results to differ materially from those set forth in, contemplated by or underlying the forward-looking statements contained in this report. These risks include, but are not limited to, dependence on a single mining project, our need for financing, potential delays in development of the Pirita project, imprecision of estimates, uncertainty of government subsidies, volatility of gold prices, currency fluctuations, international political instability, our significant indebtedness, risks associated with mining activities, risks of development in foreign countries, environmental and other laws and regulations, competition, our reliance upon key executives. Each of these risks and certain other uncertainties are discussed in more detail in our Annual Report on For 10-KSB for the year ended December 31, 2004. There may also be other factors, including those discussed elsewhere in the report that may cause our actual results to differ materially from the forward-looking statements. Any forward-looking statements made by or on our behalf should be considered in light of these factors. Many of those factors are beyond our ability to control or predict. You should not unduly rely on these forward-looking statements. These statements speak only as of the date of this report on Form 10-QSB. Except as required by law, we are not obligated to publicly release any revisions to these forward-looking statements to reflect future events or developments. All subsequent written and oral forward-looking statements attributable to our Company and persons acting on our behalf are qualified in their entirety by the cautionary statements contained in this section and elsewhere in this report and on Form 10-KSB. Gold Price Risk The results of our operations from residual gold production at the Picacho Mine are affected significantly by the market price of gold. Gold prices are influenced by numerous factors over which we have no control, including expectations with respect to the rate of inflation, the relative strength of the U.S. dollar and other currencies, interest rates, global or regional political or economic crises, demand for gold for jewelry and industrial products and sales by holders and products of gold in response to these factors. Foreign Currency Exchange Rate Risk A significant portion of our activity is located in Mexico. Our future profitability could be impacted by fluctuations in foreign currencies relative to the U.S. dollar. We have not entered into any foreign currency contracts or other derivatives to establish a foreign currency protection program. ITEM 4. CONTROLS AND PROCEDURES There were no significant changes in the Companys internal controls or in other factors that could significantly affect these controls subsequent to the evaluation date. Michael Chaffee, our Chief Executive Officer and Dennis Atkins, our Chief Financial Officer, have conducted an evaluation of the effectiveness of disclosure controls and procedures pursuant to Exchange Act Rule 13a-14. Based on that evaluation, taking into account our limited resources and current business operations, they concluded that the disclosure controls and procedures are effective in ensuring that all material information required to be filed in this annual report has been made known to them in a timely fashion. There have been no significant changes in internal controls, or in other factors that could significantly affect internal controls, subsequent to the date they completed their evaluation. 19 PART II. OTHER INFORMATION ITEM 5. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS There were no maters submitted to a vote of the security holders during the quarter ending June 30, 2005. ITEM 6. EXHIBITS AND REPORTS OF FORM 8-K a. List of Exhibits Exhibit No . Description 31.1 Certification of Chief Executive Officer under Section 302 of the Sarbanes-Oxley Act of 2002 31.2 Certification of Chief Financial Officer under Section 302 of the Sarbanes-Oxley Act of 2002 32.1 Certification of Chief Executive Officer under Section 906 of the Sarbanes-Oxley Act of 2002 32.2 Certification of Chief Financial Officer under Section 906 of the Sarbanes-Oxley Act of 2002 No reports on Form 8-K were filed by the Company during the quarter ending June 30, 2005. SIGNATURES In accordance with Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. WESTERN SIERRA MINING CORP. By: /s/ Michael M. Chaffee Michael M. Chaffee President and Chief Executive Officer Dated August 22, 2005 20 Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Western Sierra Mining Corp. (the "Company") on Form 10-QSB for the Quarter ended June 30, 2005 as filed with the Securities and Exchange
